Exhibit 10.2
EXECUTION VERSION
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (this “Agreement”) is entered
into on July 29, 2009, between Developers Diversified Realty Corporation, an
Ohio corporation (“DDR” or the “Company”), and Scott A. Wolstein (“Wolstein”).
Wolstein has been and is now serving DDR as its Chairman of the Board of
Directors and Chief Executive Officer. Wolstein and DDR are currently party to
an Employment Agreement, dated as of October 15, 2008, and a Change in Control
Agreement, dated as of October 15, 2008. The Board of Directors of DDR (the
“Board”) and Wolstein desire to enter into this Agreement to supersede in its
entirety the existing employment agreement, to supersede and terminate in its
entirety the existing change in control agreement, and to reflect the terms
pursuant to which Wolstein will continue to serve DDR. (Certain capitalized
terms used in this Agreement have the meanings ascribed to them in Section 23 of
this Agreement.)
DDR and Wolstein agree, effective as of the date first set forth above (the
“Effective Date”), as follows:
1. Employment, Term. DDR engages and employs Wolstein to render services in the
administration and operation of its affairs as are customarily performed by
Chief Executive Officers of companies similar in size to, and in a similar
business as, the Company, together with such other duties as, from time to time,
may be specified by the Board, and expects in the future to engage and employ
Wolstein to render services as are customarily performed by Executive Chairmen
of companies similar in size to, and in a similar business as, the Company,
together with such other duties as, from time to time, may be specified by the
Board, in a manner consistent with his status as Chief Executive Officer or
Executive Chairman, as applicable, all in accordance with the terms and
conditions of this Agreement, for a term extending from the Effective Date
through December 31, 2012 (such term being referred to herein as the “Contract
Period”).
2. Full-Time Services. Throughout the Contract Period while Wolstein is employed
by DDR, Wolstein will devote all of his business time and efforts to the service
of DDR, except for (a) usual vacation periods and reasonable periods of illness,
(b) reasonable periods of time devoted to his personal financial affairs, and
(c) services as a director or trustee of other corporations or organizations,
either for profit or not for profit, that are not in competition with DDR;
provided, that in no event shall Wolstein devote less than 90% of his business
time and efforts to the service of DDR.
3. Executive Officer and Board Member. Unless he is earlier terminated in
accordance with Section 7 hereof, throughout the Contract Period while Wolstein
is employed by DDR, Wolstein will hold either the office of Chief Executive
Officer of DDR or Executive Chairman of DDR, as the Board shall determine, and
the Board will use its best efforts to cause Wolstein to be elected to the Board
at each annual meeting of the shareholders of DDR. So long as Wolstein remains
as Chief Executive Officer of DDR: (a) he will not be required to report to any
single individual but will report only to the Board as an entire body; (b) no
other individual will be elected or appointed as Chief Executive Officer of DDR;
(c) the President of DDR will report to no individual other than Wolstein; and
(d) no individual or group of individuals (including any committee established
or other designee appointed by the Board) will have any authority over or equal
to the authority of Wolstein in his role as Chief Executive Officer, and none of
DDR, the Board, or any member of the Board will take any action that will or
could have the effect, or appear to have the effect, of giving such authority to
any other individual or group. If and when, during the Contract Period while
Wolstein is employed by DDR, the Board determines that DDR shall engage and

 



--------------------------------------------------------------------------------



 



employ Wolstein as Executive Chairman, unless he is earlier terminated in
accordance with Section 7 hereof, throughout the remainder of the Contract
Period while Wolstein is employed by DDR, Wolstein will hold the office of
Executive Chairman of DDR and the Board will use its best efforts to cause
Wolstein to be elected to the Board at each annual meeting of the shareholders
of DDR. The office of Executive Chairman of DDR shall be an executive officer
position.
4. Compensation. For all services to be rendered by Wolstein to DDR under this
Agreement during the Contract Period while Wolstein is employed by DDR,
including services as an executive officer, including as Chief Executive Officer
or Executive Chairman, director, Chairman of the Board, or member of any
committee of the Board, or any other services specified by the Board, DDR will
pay and provide to Wolstein the compensation and benefits specified in this
Section 4.
4.1 Base Salary. From and after the Effective Date and through the Contract
Period while Wolstein is employed by DDR, DDR will pay Wolstein base salary (the
“Base Salary”), in equal monthly or more frequent installments, at the rate of
not less than Eight Hundred and Seventy-Five Thousand Dollars ($875,000) per
year, subject to such increases as the Committee may approve.
4.2 Annual Cash Bonus. In addition to Base Salary, if Wolstein achieves the
factors and criteria for annual bonus compensation hereinafter described for any
calendar year of the Company (beginning with 2009) during the Contract Period
while Wolstein is employed by DDR, then the Company shall pay an annual bonus to
Wolstein, in cash, for such calendar year (an “Annual Cash Bonus”), not later
than 75 days following the end of such calendar year, determined and calculated
in accordance with the percentages set forth on Exhibit A attached hereto. The
Company’s award of an Annual Cash Bonus to Wolstein shall be determined based on
the factors and criteria that may be established from time to time for the
calculation of the Annual Cash Bonus by the Committee after consultation with
Wolstein; provided, that for the Company’s 2009 calendar year, the Annual Cash
Bonus for Wolstein will be determined in accordance with the performance metrics
and their relative weighting set forth on Exhibit A attached hereto. For each of
the Company’s calendar years in the Contract Period subsequent to 2009 while
Wolstein is employed by DDR, the Board or the Committee will provide Wolstein
with written notice of the performance metrics and their relative weighting to
be used in, and the specific threshold, target and maximum performance targets
applicable to, the determination of the Annual Cash Bonus for Wolstein for such
calendar year not later than March 15 of such year. There is no guaranteed
Annual Cash Bonus under this Agreement, and for each applicable year, Wolstein’s
Annual Cash Bonus could be as low as zero or as high as the maximum percentage
set forth on Exhibit A attached hereto.
4.3 2009 Retention Equity Award. Subject to the execution of this Agreement by
Wolstein and DDR, the Board will grant to Wolstein, within three business days
of the Effective Date, a one-time award of 400,000 restricted shares, which
award may be made under a retention equity program to be adopted and implemented
by DDR. Subject to Sections 8.2(e) and 8.5(e), such restricted shares shall vest
on the terms set forth in the award agreement applicable thereto, but in any
event no more favorably than in 25% annual increments beginning on December 31,
2009 and on each of December 31, 2010, 2011 and 2012.
4.4 Cash Payment. In consideration of the execution of this Agreement by
Wolstein and DDR, DDR will pay Wolstein, within three business days of the
Effective Date, a lump-sum cash payment of $1,000,000.

2



--------------------------------------------------------------------------------



 



4.5 Other Equity Awards. During the Contract Period while Wolstein is employed
by DDR, Wolstein shall be entitled to participate in any equity or other
employee benefit plan that is generally available to senior executive officers,
as distinguished from general management, of the Company, including, without
limitation, any long-term incentive compensation plan or similar program,
including the Company’s Value Sharing Equity Program, a summary of which is
attached hereto as Exhibit B (the “Value Sharing Equity Program”). Wolstein’s
participation in and benefits under any such plan or program shall be on the
terms summarized on Exhibit B and subject to such other conditions as are
specified in the governing documents of the particular plan or program.
Regarding the Value Sharing Equity Program, to the extent that (a) by the end of
the Contract Period, Wolstein and DDR have not entered into a subsequent
employment agreement or amendment of this Agreement pursuant to which Wolstein
is entitled to remain engaged and employed by DDR after the Contract Period, and
(b) Award Shares have been earned by Wolstein under the Value Sharing Equity
Program, but any Award Shares, any Cash Payments, or any Undelivered Award
Shares earned by Wolstein through the end of the Contract Period have not vested
pursuant to the terms of the Value Sharing Equity Program by the end of the
Contract Period (the “Unvested VSEP Awards”), then such Unvested VSEP Awards
shall not be forfeited by Wolstein, but instead such Unvested VSEP Awards shall
remain outstanding and shall continue to vest according to the original vesting
terms set forth for such Unvested VSEP Awards under the Program and the
applicable Notices of Grant, even if Wolstein is no longer employed by DDR at
any time after the end of the Contract Period.
4.6 Taxes. Wolstein shall be solely responsible for taxes imposed on Wolstein by
reason of any compensation and benefits provided under this Agreement, and all
such compensation and benefits shall be subject to applicable withholding taxes.
5. Benefits.
5.1 Retirement and Other Benefit Plans Generally. Throughout the Contract Period
while Wolstein is employed by DDR, Wolstein will be entitled to participate in
all retirement and other benefit plans maintained by DDR that are generally
available to its employees and with respect to which he is eligible pursuant to
the terms of the underlying plan or plans, including, without limitation, the
DDR 401(k) plan for its employees and any DDR deferred compensation program.
5.2 Insurance, Generally. Throughout the Contract Period while Wolstein is
employed by DDR, DDR will provide to Wolstein and his eligible dependents the
medical, hospitalization, vision, and dental insurance coverage and benefits
maintained by DDR from time to time during the Contract Period that are
generally available to its employees and with respect to which he is eligible
pursuant to the terms of the underlying plan or plans.
5.3 Insurance, Disability. Except as otherwise provided in the last sentence of
this Section 5.3, DDR will maintain the current disability insurance policies in
effect with respect to Wolstein during the Contract Period while Wolstein is
employed by DDR sufficient to pay to Wolstein, subject to the terms of such
policies, a monthly benefit in the event of disability of at least $46,500 per
month through age 65 (or, as to so much of that monthly amount as has previously
been provided through a policy that will pay a monthly benefit only for a
shorter term, through the end of that shorter term). If DDR determines not to
continue any particular disability insurance policy for Wolstein described in
this Section 5.3, DDR’s obligation to continue to maintain such disability
insurance policy will terminate, and through the Contract Period while Wolstein
is employed by DDR, DDR will self-insure the disability benefit that would have
been provided to Wolstein had such disability insurance policy remained in
effect through the date, if

3



--------------------------------------------------------------------------------



 



any, on which Wolstein would otherwise have qualified for benefits under such
disability insurance policy, and DDR will pay the same disability benefit to
Wolstein that would have otherwise been provided under such disability insurance
policy.
5.4 Vacation and Sick Leave. Wolstein will be entitled to such periods of
vacation and sick leave during the Contract Period while Wolstein is employed by
DDR as is consistent with historical practices as established before the
Effective Date and as may be determined by him in his reasonable and good faith
discretion (but in any event not less than four weeks per year or such longer
period as may be provided under the DDR vacation and sick leave policy for
executive officers).
6. Expense Reimbursement. DDR will reimburse Wolstein or provide him with an
expense allowance during the Contract Period while Wolstein is employed by DDR
for travel, entertainment, and other expenses reasonably and necessarily
incurred by him in connection with DDR’s business. Wolstein will provide such
documentation with respect to expenses to be reimbursed as DDR may reasonably
request.
7. Termination.
7.1 Death or Disability. Wolstein’s employment under this Agreement will
terminate immediately upon his death. The Board may terminate Wolstein’s
employment under this Agreement immediately upon giving notice of termination if
Wolstein is Totally Disabled (as that term is defined in Section 11.1 below) for
an aggregate of 120 days in any consecutive 12 calendar months or for 90
consecutive days.
7.2 For Cause by the Board.
(a) During the Contract Period while Wolstein is employed by DDR, the Board may
terminate Wolstein’s employment under this Agreement for “Cause” at any time
upon the occurrence of any of the following circumstances:
(i) (A) Wolstein commits a fraud or a felony or an act that is not or a series
of acts that are not taken in good faith and (B) the commission of such fraud,
felony or act or series of acts results in material injury to the business
reputation of DDR.
(ii) Wolstein commits an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of DDR.
(iii) Other than as a result of disability, Wolstein consistently fails to
perform his duties and responsibilities as specified in Sections 1 and 2 above
and the failure continues for 15 days after the Board has advised him in writing
of that failure.
(iv) Wolstein has materially breached any provision of this Agreement (other
than Section 1 or 2 above, as to any breach of which Section 7.2(a)(iii) would
apply) and the breach has not been cured in all substantial respects within
30 days after the Board has advised him in writing of the nature of the breach.
(b) The termination of Wolstein’s employment under this Agreement shall not be
deemed to be for “Cause” pursuant to this Section 7.2 unless and until there
shall have been delivered to Wolstein a copy of a resolution duly adopted by the
affirmative vote of

4



--------------------------------------------------------------------------------



 



not less than three-fourths of the entire membership of the Board at a meeting
of the Board called and held for such purpose (after reasonable notice is
provided to Wolstein and Wolstein is given an opportunity, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, Wolstein is guilty of the conduct described in Sections 7.2(a)(i),
(ii), (iii) or (iv) above, and specifying the particulars thereof in detail.
7.3 For Good Reason by Wolstein. During the Contract Period while Wolstein is
employed by DDR, Wolstein may terminate his employment under this Agreement for
“Good Reason” if any of the following circumstances occur:
(a) The Board materially changes Wolstein’s duties and responsibilities from
those set forth in Sections 1 and 3 above and the change has not been rescinded
to Wolstein’s satisfaction within 15 days after Wolstein has advised DDR in
writing of dissatisfaction with the change. The parties to this Agreement
acknowledge and agree that any decision of the Board pursuant to which Wolstein
ceases to serve as Chief Executive Officer, if in connection therewith the Board
appoints Wolstein to serve as Executive Chairman, will not constitute a material
change in Wolstein’s duties and responsibilities.
(b) DDR changes Wolstein’s place of employment or its principal executive
offices to a location that is more than 50 miles from the geographical center of
Cleveland, Ohio.
(c) DDR materially breaches any of its obligations under this Agreement (other
than its obligations under Sections 1 and 3 above, as to any breach of which
Section 7.3(a) would apply) and the breach is not cured in all material respects
within 30 days after Wolstein has advised the Board in writing of the breach.
7.4 Without Cause by the Board. During the Contract Period while Wolstein is
employed by DDR, the Board may terminate Wolstein’s employment under this
Agreement at any time without Cause pursuant to written notice provided to
Wolstein not less than ninety days in advance of such termination upon the
affirmative vote of a majority of all of the members of the Board (other than
Wolstein). Any termination under this Section 7.4 will be effective at such time
during the Contract Period while Wolstein is employed by DDR as the Board may
specify in that written notice.
7.5 Without Good Reason by Wolstein. During the Contract Period while Wolstein
is employed by DDR, Wolstein may terminate his employment under this Agreement
at any time without Good Reason pursuant to written notice provided to DDR not
less than ninety days in advance of such termination. Any termination under this
Section 7.5 will be effective at such time during the Contract Period while
Wolstein is employed by DDR as Wolstein may specify in that written notice.
7.6 Impact of Service as Executive Chairman. Notwithstanding any provision to
the contrary in any of (a) this Agreement, (b) any long-term incentive
compensation plan or program of the Company, including, without limitation, the
Value Sharing Equity Program, (c) any long-term incentive compensation award
agreement between the Company and Wolstein, (d) any equity awards granted or
issued pursuant to any equity or other employee benefit plan of the Company, or
otherwise, if, at any time during the Contract Period while Wolstein is employed
by DDR, Wolstein ceases to hold the position of Chief Executive Officer after
being appointed by the Board as Executive Chairman, (x) such ceasing to serve as
Chief Executive Officer shall not, by

5



--------------------------------------------------------------------------------



 



itself, be deemed to have the impact of a termination of Wolstein’s employment
for purposes of this Agreement or any of its provisions or any continued vesting
or exercise of any and all equity awards previously or thereafter provided to
Wolstein by the Company, including any and all equity awards provided under
Sections 4.3 and 4.5 of this Agreement, and (y) Wolstein’s continued service
under this Agreement as Executive Chairman (through the date on which Wolstein
ceases to hold the position of Executive Chairman) will be deemed for purposes
of this Agreement and the agreements, plans and programs described in this
Section 7.6 to constitute continued service by Wolstein as an employee and
executive officer of the Company through such date on which Wolstein ceases to
hold the position of Executive Chairman under this Agreement.
8. Payments upon Termination.
8.1 Upon Termination For Cause or Without Good Reason. If Wolstein’s employment
under this Agreement is terminated by the Board for Cause or by Wolstein without
Good Reason during the Contract Period, DDR will pay and provide to Wolstein his
Base Salary through the Termination Date to the extent not already paid and
continuing medical, hospitalization, vision, and dental insurance at the levels
specified in Section 5.2 through the Termination Date, and, except as may
otherwise be required by law, DDR will not pay or provide to Wolstein any
further compensation or other benefits under this Agreement. DDR will pay any
Base Salary referred to in this Section 8.1 to Wolstein within 30 days of the
Termination Date.
8.2 Upon Termination Without Cause or For Good Reason. If Wolstein’s employment
under this Agreement is terminated by the Board without Cause or by Wolstein for
Good Reason during the Contract Period and Section 8.5 does not apply, DDR will
pay and provide to Wolstein the amounts and benefits specified in this
Section 8.2, except that DDR will not be obligated to pay the lump sum amounts
specified in Sections 8.2(c) or 8.2(e) unless either (x) DDR is deemed to have
waived the obligation to provide a Release as provided in Section 10.2 or
(y) Wolstein has timely executed a Release as contemplated by Section 10.3. The
amounts and benefits specified in this Section 8.2 are as follows:
(a) A lump sum amount equal to Wolstein’s Base Salary through the Termination
Date, to the extent not already paid. DDR will pay this amount to Wolstein
within 30 days of the Termination Date.
(b) A lump sum amount equal to Wolstein’s Annual Cash Bonus earned for the
immediately preceding calendar year, to the extent not already paid. DDR will
pay this amount to Wolstein on the same date and in the same amount that the
Annual Cash Bonus for such year would have been paid if Wolstein’s employment
had not been terminated, but in any event not later than March 15 of the current
year.
(c) A lump sum amount equal to:
(i) if the Termination Date occurs during either of 2009 or 2010, two times the
sum of (A) Wolstein’s Base Salary as of the Termination Date, plus (B) the
Annual Cash Bonus for Wolstein for the year in which the Termination Date occurs
at the “Target” level;
(ii) if the Termination Date occurs during 2011, an amount equal to the sum of
(A) Wolstein’s Base Salary for the period after the Termination Date through the

6



--------------------------------------------------------------------------------



 



end of the Contract Period, to the extent not already paid, plus (B) two times
the Annual Cash Bonus for Wolstein for 2011 at the “Target” level; or
(iii) if the Termination Date occurs during 2012, an amount equal to the sum of
(A) Wolstein’s Base Salary for the period after the Termination Date through the
end of the Contract Period, to the extent not already paid, plus (B) the Annual
Cash Bonus for Wolstein for 2012 at the “Target” level.
Except as otherwise provided in Section 15.2, DDR will pay this amount to
Wolstein during the Seventh Month after the Termination Date (as defined in
Section 15.1 below).
(d) Continuing medical, hospitalization, vision, and dental insurance to
Wolstein and his eligible dependents at the levels specified in Section 5.2
through the earlier of (i) the first anniversary of the Termination Date and
(ii) the end of the Contract Period. To assure compliance with Section 409A of
the Internal Revenue Code, the timing of the provision of these benefits will be
subject to Sections 15.1 and 15.3 if and to the extent either of those sections
is applicable according to its terms.
(e) Subject in all cases to the terms and limitations of any applicable equity
plan of the Company, (i) all equity awards granted to Wolstein that vest based
solely upon Wolstein’s continued employment with the Company or the passage of
time, which awards have not otherwise vested as of the Termination Date, and
(ii) all equity awards granted to Wolstein under any long-term incentive
compensation plan or program of the Company, including the Value Sharing Equity
Program, which awards have been earned but have not vested as of the Termination
Date, shall not be forfeited by Wolstein, but instead such equity awards shall
remain outstanding and shall continue to vest according to the original vesting
terms established for such equity awards, even if Wolstein is no longer employed
by the Company at any time after the Termination Date; provided, however, that,
to the extent determined by the Board in its sole discretion, in connection with
a termination of Wolstein’s employment pursuant to this Section 8.2, the Company
may pay a lump sum amount equal to the product of (1) the aggregate number of
Shares comprising or underlying such equity awards, as applicable, multiplied by
(2) the Fair Market Value as of the Termination Date, and such equity awards
will thereby be forfeited. Except as otherwise provided in Section 15.2, DDR
will pay this amount to Wolstein during the Seventh Month after the Termination
Date (as defined in Section 15.1 below).
8.3 Upon Termination by Reason of Death. If Wolstein’s employment under this
Agreement is terminated by reason of his death during the Contract Period, DDR
will pay, or cause to be paid, and provide, or cause to be provided, to
Wolstein’s personal representative and his eligible dependents, as appropriate,
the amounts and benefits specified in this Section 8.3. The amounts and benefits
specified in this Section 8.3 are as follows:
(a) A lump sum amount equal to Wolstein’s Base Salary through the Termination
Date, to the extent not already paid. DDR will pay this amount to Wolstein’s
personal representative within 30 days of the Termination Date.
(b) A lump sum amount equal to Wolstein’s Annual Cash Bonus earned for the
immediately preceding calendar year, to the extent not already paid. DDR will
pay this amount to Wolstein’s personal representative on the same date and in
the same amount

7



--------------------------------------------------------------------------------



 



that the Annual Cash Bonus for such year would have been paid if Wolstein’s
employment had not been terminated, but in any event not later than March 15 of
the current year.
(c) Continuing medical, hospitalization, vision, and dental insurance to
Wolstein’s eligible dependents at the levels specified in Section 5.2 through
the earlier of (i) the first anniversary of the Termination Date and (ii) the
end of the Contract Period. To assure compliance with Section 409A, the timing
of the provision of these benefits will be subject to Sections 15.1 and 15.3 if
and to the extent either of those sections is applicable according to its terms.
8.4 Upon Termination by Reason of Disability. If Wolstein’s employment under
this Agreement is terminated by the Board pursuant to Section 7.1 during the
Contract Period following Wolstein’s disability, DDR will pay and provide to
Wolstein and his eligible dependents, as appropriate, the amounts and benefits
specified in this Section 8.4. The amounts and benefits specified in this
Section 8.4 are as follows:
(a) A lump sum amount equal to Wolstein’s Base Salary through the Termination
Date, to the extent not already paid. DDR will pay this amount to Wolstein
within 30 days of the Termination Date.
(b) A lump sum amount equal to Wolstein’s Annual Cash Bonus earned for the
immediately preceding calendar year, to the extent not already paid. DDR will
pay this amount to Wolstein on the same date and in the same amount that the
Annual Cash Bonus for such year would have been paid if Wolstein’s employment
had not been terminated, but in any event not later than March 15 of the current
year.
(c) Continuing medical, hospitalization, vision, and dental insurance to
Wolstein and his eligible dependents at the levels specified in Section 5.2
through the earlier of (i) the first anniversary of the Termination Date and
(ii) the end of the Contract Period. To assure compliance with Section 409A, the
timing of the provision of these benefits will be subject to Sections 15.1 and
15.3 if and to the extent either of those sections is applicable according to
its terms.
8.5 Upon Termination In Connection With a Change in Control. Upon the occurrence
of a Triggering Event during the Contract Period while Wolstein is employed by
DDR, DDR will pay and provide to Wolstein the amounts and benefits specified in
this Section 8.5, and DDR will be deemed to have waived its right to provide a
Release as provided in Section 10.2, and the provision of a Release will not be
a condition to Wolstein receiving any payment or benefit from DDR under this
Section 8.5. The amounts and benefits specified in this Section 8.5 are as
follows:
(a) A lump sum amount equal to Wolstein’s Base Salary through the Termination
Date, to the extent not already paid. DDR will pay this amount to Wolstein
within 30 days of the Termination Date.
(b) A lump sum amount equal to Wolstein’s Annual Cash Bonus earned for the
immediately preceding calendar year, if any, to the extent not already paid. DDR
will pay this amount, if any, to Wolstein on the same date and in the same
amount that the

8



--------------------------------------------------------------------------------



 



Annual Cash Bonus for such year would have been paid if Wolstein’s employment
had not been terminated, but in any event not later than March 15 of the current
year.
(c) A lump sum amount equal to:
(i) if the Termination Date occurs during either of 2009 or 2010, two times the
sum of (A) Wolstein’s Base Salary as of the Termination Date, plus (B) the
Annual Cash Bonus for Wolstein for the year in which the Termination Date occurs
at the “Target” level;
(ii) if the Termination Date occurs during 2011, an amount equal to the sum of
(A) Wolstein’s Base Salary for the period after the Termination Date through the
end of the Contract Period, to the extent not already paid, plus (B) two times
the Annual Cash Bonus for Wolstein for 2011 at the “Target” level; or
(iii) if the Termination Date occurs during 2012, an amount equal to the sum of
(A) Wolstein’s Base Salary for the period after the Termination Date through the
end of the Contract Period, to the extent not already paid, plus (B) the Annual
Cash Bonus for Wolstein for 2012 at the “Target” level.
Except as otherwise provided in Section 15.2, DDR will pay this amount to
Wolstein during the Seventh Month after the Termination Date (as defined in
Section 15.1 below).
(d) Continuing medical, hospitalization, vision, and dental insurance to
Wolstein and his eligible dependents at the levels specified in Section 5.2
through the earlier of (i) the first anniversary of the Termination Date and
(ii) the end of the Contract Period. To assure compliance with Section 409A of
the Internal Revenue Code, the timing of the provision of these benefits will be
subject to Sections 15.1 and 15.3 if and to the extent either of those sections
is applicable according to its terms.
(e) Subject in all cases to the terms and limitations of any applicable equity
plan of the Company, (i) all equity awards granted to Wolstein that vest based
solely upon Wolstein’s continued employment with the Company or the passage of
time, which awards have not otherwise vested as of the Termination Date, and
(ii) all equity awards granted to Wolstein under any long-term incentive
compensation plan or program of the Company, including the Value Sharing Equity
Program, which awards have been earned but have not vested as of the Termination
Date, shall not be forfeited by Wolstein, but instead such equity awards shall
remain outstanding and shall continue to vest according to the original vesting
terms established for such equity awards, even if Wolstein is no longer employed
by the Company at any time after the Termination Date; provided, however, that,
to the extent determined by the Board in its sole discretion, in connection with
a termination of Wolstein’s employment pursuant to this Section 8.5, the Company
may pay a lump sum amount equal to the product of (1) the aggregate number of
Shares comprising or underlying such equity awards, as applicable, multiplied by
(2) the Fair Market Value as of the Termination Date, and such equity awards
will thereby be forfeited. Except as otherwise provided in Section 15.2, DDR
will pay this amount to Wolstein during the Seventh Month after the Termination
Date (as defined in Section 15.1 below).

9



--------------------------------------------------------------------------------



 



9. Continuing Office Support Following Termination of Employment. If Wolstein’s
employment with DDR is terminated during the Contract Period other than by the
Board for Cause, by Wolstein without Good Reason, or by reason of Wolstein’s
death, DDR will provide to Wolstein, from the Termination Date through the third
anniversary of the Termination Date (or, if earlier, through the first to occur
of (a) the end of the Contract Period, (b) Wolstein’s death or (c) the date, if
ever, on which he begins full time employment with another employer) (the
applicable date, the “End Date”), office space at a location (other than the
executive offices of DDR) suitable to his status as the former Chief Executive
Officer of DDR, a full-time secretary, and other customary office support
functions (collectively, the “Continuing Office Support”). To assure compliance
with Section 409A, the entire cost of the Continuing Office Support from the
Termination Date through the Six Month Date (as defined in Section 15.1), or
until the End Date, if earlier, will be for the account of Wolstein and Wolstein
will directly pay (or provide funds to DDR to pay) all elements of that cost on
a current basis during that period. The costs so paid by Wolstein (whether
directly or by providing funds to DDR) will be accumulated (together with
interest at the applicable federal rate under Section 7872(f)(2)(A) of the Code
in effect on the Termination Date) through the Six Month Date and DDR will
reimburse Wolstein for the accumulated costs, with interest, during Seventh
Month after the Termination Date. DDR will provide any Continuing Office Support
after the Six Month Date until the End Date at no cost to Wolstein.
10. Release. This Section 10 will apply only upon termination of Wolstein’s
employment during the Contract Period (a) by the Board without Cause or (b) by
Wolstein for Good Reason.
10.1 Presentation of Release by DDR. If this Section 10 applies, DDR may present
to Wolstein (or in the case of Wolstein’s legal incapacity, to Wolstein’s
personal representative), not later than 21 days after the Termination Date, a
form of release (a “Release”) of all current and future claims, known or
unknown, arising on or before the date on which the Release is to be executed,
that Wolstein or his assigns have or may have against DDR or any Subsidiary, and
the directors, officers, and affiliates of any of them, in such form as may
reasonably be presented by DDR together with a covering message in which DDR
advises Wolstein (or his personal representative) that the Release is being
presented in accordance with this Section 10.1 and that a failure by Wolstein
(or his personal representative) to execute and return the Release as
contemplated by Section 10.3 would relieve DDR of the obligation to make
payments otherwise due to Wolstein (or to his personal representative) under one
or more portions of Section 8.2.
10.2 Effect of Failure by DDR to Present Release. If DDR fails to present a
Release and covering message to Wolstein (or his personal representative) as
contemplated by Section 10.1, DDR will be deemed to have waived the requirement
that Wolstein (or his personal representative) execute a Release as a condition
to receiving payments under any portion of Section 8.2.
10.3 Execution of Release by Wolstein or His Personal Representative. If DDR
does present a Release and covering message to Wolstein (or his personal
representative) as contemplated by Section 10.1, Wolstein (or his personal
representative) will have until 50 days after the Termination Date (i.e., at
least 29 days after presentation of the Release to Wolstein (or his personal
representative)) within which to deliver an executed copy of the Release to DDR
and thereby satisfy the condition to receiving payments under any portion of
Section 8.2, provided that Wolstein (or his personal representative) does not
revoke the execution of the Release during any applicable revocation period.
10.4 Effect of Failure to Execute Release or of Revocation of Release. If
Wolstein (or his personal representative) fails to deliver an executed copy of
the Release to DDR within 50 days

10



--------------------------------------------------------------------------------



 



after the Termination Date or revokes the execution of the Release during any
applicable revocation period, Wolstein (or his personal representative) will be
deemed to have waived the right to receive all payments under Sections 8.2 that
were conditioned on the Release.
11. Disability Definitions; Physical Examination.
11.1 Definitions. For all purposes of this Agreement:
(a) Wolstein’s “Own Occupation” means the regular occupation in which he is
engaged under this Agreement at the time he becomes disabled.
(b) “Total Disability” means that, because of sickness or injury, Wolstein is
not able to perform the material and substantial duties of his Own Occupation.
(c) “Totally Disabled” means that Wolstein suffers from Total Disability (and
Wolstein will be deemed to continue to be Totally Disabled so long as he is not
able to work in his Own Occupation even if he works in some other capacity).
11.2 Physical Examination. If either the Board or Wolstein, at any time or from
time to time after receipt of notice of Wolstein’s Total Disability from the
other, desires to contend that Wolstein is not Totally Disabled, Wolstein will
promptly submit to a physical examination by the chief of medicine of any major
accredited hospital in the Cleveland, Ohio area and, unless that physician
issues his written statement to the effect that, in his opinion, based on his
diagnosis, Wolstein is capable of resuming his Own Occupation and devoting his
full time and energy to discharging the duties of his Own Occupation, Wolstein
will be deemed to be and to continue to be Totally Disabled for all purposes of
this Agreement.
12. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans. DDR’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations under
this Agreement will not be affected by any set-off, counterclaim, recoupment,
defense, or other claim whatsoever that DDR or any Subsidiary may have against
Wolstein, except that the prohibition on set-off, counterclaim, recoupment,
defense, or other claim contained in this sentence will not apply (a) if
Wolstein’s employment is terminated by the Board for Cause or (b) to the
potential set-off with respect to reimbursement of the DDR-Paid Premiums
specified in Section 20.1. Wolstein will not be required to mitigate damages or
the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. The amount of any payment provided for under this
Agreement will not be reduced by any compensation or benefits earned by Wolstein
as the result of employment by another employer or otherwise after the
Termination Date. Neither the provisions of this Agreement nor the making of any
payment provided for under this Agreement, nor the termination of DDR’s
obligations under this Agreement, will reduce any amounts otherwise payable, or
in any way diminish Wolstein’s rights, under any incentive compensation plan,
stock option or stock appreciation rights plan, restricted stock plan or
agreement, deferred compensation, retirement, or supplemental retirement plan,
stock purchase and savings plan, disability or insurance plan, or other similar
contract, plan, or arrangement of DDR or any Subsidiary, all of which will be
governed by their respective terms.
13. Payments Are in Lieu of Severance Payments. If Wolstein becomes entitled to
receive payments under this Agreement as a result of termination of his
employment, those payments will be in lieu of any and all other claims or rights
that Wolstein may have against DDR for severance, separation, and/or salary
continuation pay upon that termination of his employment.

11



--------------------------------------------------------------------------------



 



14. Covenants and Confidential Information. Wolstein acknowledges DDR’s reliance
on and expectation of Wolstein’s continued commitment to performance of his
duties and responsibilities during the Contract Period while Wolstein is
employed by DDR and he assumes the obligations set out in this Section 14 in
light of that reliance and expectation on the part of DDR.
14.1 Confidentiality. Throughout the Contract Period and for a period of two
years thereafter, Wolstein will not disclose, divulge, discuss, copy, or
otherwise use or suffer to be used in any manner, in competition with, or
contrary to the interests of, DDR, any confidential information relating to
DDR’s operations, properties, or otherwise to its particular business or other
trade secrets of DDR, it being acknowledged by Wolstein that all such
information regarding the business of DDR compiled or obtained by, or furnished
to, him during his employment by or association with DDR is confidential
information and DDR’s exclusive property. The restrictions in this Section 14.1
will not apply to any information to the extent that it (a) is clearly
obtainable in the public domain, (b) becomes obtainable in the public domain,
except by reason of the breach by Wolstein of his obligations under this
Section 14.1, (c) was not acquired by Wolstein in connection with his employment
or affiliation with DDR, (d) was not acquired by Wolstein from DDR or its
representatives, or (e) is required to be disclosed by rule of law or by order
of a court or governmental body or agency.
14.2 Nonsolicitation. During the Contract Period, Wolstein will not directly or
indirectly solicit or induce or attempt to solicit or induce any employee of DDR
and/or of any Subsidiary or affiliate to terminate his or her employment with
DDR and/or any Subsidiary.
14.3 Remedies. Wolstein acknowledges that the remedy at law for any breach by
him of this Section 14 may be inadequate and that the damages following from any
such breach may not be readily susceptible to being measured in monetary terms.
Accordingly, Wolstein agrees that, upon adequate proof of Wolstein’s violation
of any legally enforceable provision of this Section 14, DDR will be entitled to
immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach. Nothing in this Section 14 will be deemed to limit
DDR’s remedies at law or in equity for any breach by Wolstein of any of the
provisions of this Section 14 that may be pursued or availed of by DDR.
14.4 Acknowledgement. Wolstein has carefully considered the nature and extent of
the restrictions upon him and the rights and remedies conferred upon DDR under
this Section 14, and hereby acknowledges and agrees that the same are reasonable
in time and territory, are designed to eliminate competition that otherwise
would be unfair to DDR, do not stifle the inherent skill and experience of
Wolstein, would not operate as a bar to Wolstein’s sole means of support, are
fully required to protect the legitimate interests of DDR, and do not confer a
benefit upon DDR disproportionate to the detriment to Wolstein.
15. Compliance with Section 409A.
15.1 Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Wolstein is a “specified employee” for purposes of Section 409A, as determined
under DDR’s policy for determining specified employees on the Termination Date,
each payment, benefit, or reimbursement paid or provided under this Agreement
that constitutes a “deferral of compensation” within the meaning of
Section 409A, that is to be paid or provided as a result of a “separation from
service” within the meaning of Section 409A, and that would otherwise be paid or
provided at any time (a “Scheduled Time”) that is on or before the date (the
“Six Month Date”) that is exactly six months after the Termination Date (other
than payments, benefits, or

12



--------------------------------------------------------------------------------



 



reimbursements that are treated as separation pay under Section
1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or provided at
the Scheduled Time but will be accumulated (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
Termination Date) through the Six Month Date and paid or provided during the
period of 30 consecutive days beginning on the first business day after the Six
Month Date (that period of 30 consecutive days, the “Seventh Month after the
Termination Date”), except that if Wolstein dies before the Six Month Date, the
payments, benefits, or reimbursements will be accumulated only through the date
of his death and thereafter paid or provided not later than 30 days after the
date of death.
15.2 Earlier Payment if Not a Specified Employee. If Wolstein is not a
“specified employee” for purposes of Section 409A, as determined under DDR’s
policy for determining specified employees on the Termination Date, any lump sum
payment to be made by DDR to Wolstein pursuant to any one or more of
Sections 8.2(c), 8.2(e), 8.5(c) and 8.5(e) will be made by DDR to Wolstein
during the 30-day period that begins exactly 60 days after the Termination Date
rather than during the Seventh Month after the Termination Date.
15.3 Additional Limitations on Reimbursements and In-Kind Benefits. The
reimbursement of expenses or in-kind benefits provided under Section 8 or under
any other section of this Agreement that are taxable benefits (and that are not
disability pay or death benefit plans within the meaning of Section 409A of the
Code) are intended to comply, to the maximum extent possible, with the exception
to Section 409A set forth in Section 1.409A-1(b)(9)(v) of the Treasury
Regulations. To the extent that any reimbursement of expenses or in-kind
benefits provided under Section 8 or under any other section of this Agreement
either do not qualify for that exception, or are provided beyond the applicable
time periods set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations,
then they will be subject to the following additional rules: (i) any
reimbursement of eligible expenses will be paid within 30 days following
Wolstein’s written request for reimbursement; provided that Wolstein provides
written notice no later than 60 days before the last day of the calendar year
following the calendar year in which the expense was incurred so that DDR can
make the reimbursement within the time periods required by Section 409A;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any calendar year will not affect the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during any other
calendar year; and (iii) the right to reimbursement or in-kind benefits will not
be subject to liquidation or exchange for any other benefit.
15.4 Compliance Generally. Each payment or reimbursement and the provision of
each benefit under this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A. The Board and Wolstein
intend that the payments and benefits provided under this Agreement will either
be exempt from the application of, or comply with, the requirements of
Section 409A. This Agreement is to be construed, administered, and governed in a
manner that effects that intent and DDR will not take any action that is
inconsistent with that intent. Without limiting the foregoing, the payments and
benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out, or modified in a manner that would result in the imposition
of an additional tax under Section 409A upon Wolstein.
15.5 Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with DDR within the meaning
of Section 409A. Wolstein and DDR will take all steps necessary (including
taking into account this Section 15.5 when considering

13



--------------------------------------------------------------------------------



 



any further agreement regarding provision of services by Wolstein to DDR after
the Termination Date) to ensure that (a) any termination of employment under
this Agreement constitutes a “separation from service” within the meaning of
Section 409A, and (b) the Termination Date is the date on which Wolstein
experiences a “separation from service” within the meaning of Section 409A.
16. Indemnification. DDR will indemnify Wolstein, to the full extent permitted
or authorized by the Ohio General Corporation Law as it may from time to time be
amended, if Wolstein is made or threatened to be made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, by reason of the fact that Wolstein is or was
a director, officer, or employee of DDR and/or of any Subsidiary, or is or was
serving at the request of DDR and/or of any Subsidiary as a director, trustee,
officer, or employee of a corporation, partnership, joint venture, trust, or
other enterprise. The indemnification provided by this Section 16 will not be
deemed exclusive of any other rights to which Wolstein may be entitled under the
articles of incorporation or the regulations of DDR and/or of any Subsidiary, or
any agreement, vote of shareholders or disinterested directors, or otherwise,
both as to action in Wolstein’s official capacity and as to action in another
capacity while holding such office, and will continue as to Wolstein after
Wolstein has ceased to be a director, trustee, officer, or employee and will
inure to the benefit of his heirs, executors, and administrators. In particular,
Wolstein will continue to be entitled to the full benefit of the indemnification
agreement dated April 3, 2009 between Wolstein and DDR (the “Indemnification
Agreement”) for so long as that Indemnification Agreement remains in effect
according to its terms. In the event of any conflict or inconsistency between
the provisions of this Section 16 and the provisions of the Indemnification
Agreement, the provisions of the Indemnification Agreement shall control.
17. Certain Expenses. This Section 17 will apply only to expenses that (a) are
otherwise described in one or more of its subsections and (b) are incurred at
any time from the Effective Date through the fifth anniversary of Wolstein’s
death.
17.1 Reimbursement of Certain Expenses. DDR will pay, as incurred, all expenses,
including the reasonable fees of counsel engaged by Wolstein, of Wolstein in
(a) prosecuting any action to compel DDR to comply with the terms of this
Agreement upon receipt from Wolstein of an undertaking to repay DDR for such
expenses if it is ultimately determined by a court of competent jurisdiction
that Wolstein had no reasonable grounds for bringing such action or
(b) defending any action brought by a party other than Wolstein or his personal
representative to have this Agreement declared invalid or unenforceable.
17.2 Advancement of Certain Expenses. Expenses (including the reasonable fees of
counsel engaged by Wolstein) incurred by Wolstein in defending any action, suit,
or proceeding commenced or threatened against Wolstein for any action or failure
to act as an employee, officer, or director of DDR and/or of any Subsidiary will
be paid by DDR, as they are incurred, in advance of final disposition of the
action, suit, or proceeding upon receipt of an undertaking by or on behalf of
Wolstein in which he agrees to reasonably cooperate with DDR and/or the
Subsidiary, as the case may be, concerning the action, suit, or proceeding, and
(a) if the action, suit, or proceeding is commenced or threatened against
Wolstein for any action or failure to act as a director, to repay the amount if
it is proved by clear and convincing evidence in a court of competent
jurisdiction that his action or failure to act involved an act or omission
undertaken with deliberate intent to cause injury to DDR or a Subsidiary or with
reckless disregard for the best interests of DDR or a Subsidiary, or (b) if the
action, suit, or proceeding is commenced or threatened against Wolstein for any
action or failure to act as an officer or employee, to repay the amount if it is
ultimately determined that he is not entitled to be indemnified. The obligation
of

14



--------------------------------------------------------------------------------



 



DDR to advance expenses provided for in this Section 17.2 will not be deemed
exclusive of any other rights to which Wolstein may be entitled under the
articles of incorporation or the regulations of DDR or of any Subsidiary, or any
agreement, vote of shareholders or disinterested directors, or otherwise.
18. Survival of Obligations. Except as is otherwise expressly provided in this
Agreement, the respective obligations of DDR and Wolstein under this Agreement
will survive any termination of Wolstein’s employment under this Agreement.
19. Notices. Notices and all other communications provided for in this Agreement
must be in writing and will be deemed to have been duly given when delivered in
person (to the President of DDR in the case of notices to DDR and to Wolstein in
the case of notices to Wolstein) or mailed by United States registered mail,
return receipt requested, postage prepaid, and addressed, if to DDR, to its
principal place of business, attention: President, and, if to Wolstein, to his
home address last shown on the records of DDR, or to such other address or
addresses as either party may furnish to the other in accordance with this
Section 19.
20. Entire Agreement, Certain Prior Arrangements. Except as otherwise set forth
below in this Section 20, this Agreement supersedes in their entirety all prior
employment and change in control agreements between the parties and all
understandings between them with respect to the subject matter of this
Agreement, including, without limitation, the Employment Agreement, dated as of
October 15, 2008, by and between DDR and Wolstein and the Change in Control
Agreement, dated as of October 15, 2008, by and between DDR and Wolstein. As
provided in Section 16, Wolstein will continue to be entitled to the full
benefit of the Indemnification Agreement for so long as it remains in effect
according to its terms.
20.1 Residual Split-Dollar Obligations. Since 2003, Wolstein has personally
maintained two life insurance policies (the “Policies”) that were initially
issued in connection with a split-dollar agreement between Wolstein and DDR (the
“Split-Dollar Agreement”). DDR paid a total of $1,691,119 in premiums (the
“DDR-Paid Premiums”) on the Policies before July 30, 2002 and, under the terms
of the Split-Dollar Agreement, is entitled to be reimbursed for the DDR-Paid
Premiums in full (without interest), either from the proceeds of the Policies
upon Wolstein’s death or upon the surrender of the Policies during Wolstein’s
life. If Wolstein takes any action, or fails to take any action, and the taking
of or the failure to take that action adversely affects DDR’s right to
reimbursement of the DDR-Paid Premiums, DDR will be entitled to set off its
right to reimbursement of the DDR-Paid Premiums against any payments otherwise
required to be made by DDR to Wolstein and/or his assigns under this Agreement.
Wolstein hereby authorizes DDR to make inquiries of the issuers of the Policies
from time to time to determine Wolstein’s compliance with the obligation set
forth in the immediately preceding sentence. Wolstein will authorize the issuers
of the Policies to provide information to DDR that is responsive to those
inquiries.
21. Mandatory Arbitration Before a Change in Control and To Determine Cause.
Section 21.1 will apply if and only if either party notifies the other, in
writing, that it is demanding resolution of a then-current controversy or claim
by arbitration and the notice is provided by the notifying party to the other
party before any Change in Control has occurred. Nothing in this Section 21 will
limit the right of DDR to seek and obtain injunctive relief in a court of equity
for any breach or threatened breach by Wolstein of any of his covenants
contained in Section 14 above.
21.1 Scope of Arbitration. If this Section 21.1 applies, any controversy or
claim arising out of or relating to this Agreement or any breach of this
Agreement will be settled by binding arbitration

15



--------------------------------------------------------------------------------



 



to be held before three arbitrators and conducted in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association in the City of Cleveland, Ohio. The decision of the
arbitrators will be final and binding on both parties and judgment on any award
rendered by the arbitrators may be entered in any court of competent
jurisdiction. Costs and expenses of any such arbitration will be borne by the
parties as may be directed by the arbitrators taking into account the extent to
which the positions taken by each of the parties are reasonable. The arbitrators
will have the power to issue mandatory orders and restraining orders in
connection with any such arbitration.
21.2 Other Disputes. If Section 21.1 does not apply to any claim or controversy
between the parties, the parties may nevertheless, but need not, mutually agree
to submit any controversy or claim to arbitration as though Section 21.1 did
apply. Failing any such mutual agreement, either party may bring proceedings
against the other with respect to any claim or controversy in any court of
competent jurisdiction that satisfies the venue requirements set forth in
Section 22.8. Nothing in this Section 21.2 imposes upon either party any
obligation to discuss possible arbitration of any claim or controversy to which
Section 21.1 does not apply before bringing any court proceedings with respect
to that claim or controversy.
22. Miscellaneous.
22.1 No Conflict. Wolstein represents and warrants that he is not a party to any
agreement, contract, or understanding, whether employment or otherwise, that
would restrict or prohibit him from undertaking or performing employment in
accordance with the terms and conditions of this Agreement.
22.2 Assistance. During the term of this Agreement and thereafter, Wolstein will
provide reasonable assistance to DDR in litigation and regulatory matters that
relate to events that occurred during Wolstein’s period of employment with DDR
and its predecessors, and will provide reasonable assistance to DDR with matters
relating to its corporate history from the period of Wolstein’s employment with
it or its predecessors. Wolstein will be entitled to reimbursement of reasonable
out-of-pocket travel or related costs and expenses relating to any such
cooperation or assistance that occurs following the Termination Date.
22.3 Severability. The provisions of this Agreement are severable and if any one
or more provision is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless will be
binding and enforceable.
22.4 Benefit of Agreement. The rights and obligations of DDR under this
Agreement will inure to the benefit of, and will be binding on, DDR and its
successors and assigns, and the rights and obligations (other than obligations
to perform services) of Wolstein under this Agreement will inure to the benefit
of, and will be binding upon, Wolstein and his heirs, personal representatives,
and assigns.
22.5 No Waiver. The failure of either party to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party from later enforcing each and every other provision of this
Agreement. The rights granted the parties in this Agreement are cumulative and
the waiver of any single remedy will not constitute a waiver of that party’s
right to assert all other legal remedies available to it under the
circumstances.

16



--------------------------------------------------------------------------------



 



22.6 Modification. This Agreement may not be modified or terminated orally. No
modification or termination will be valid unless in writing and signed by the
party against which the modification or termination is sought to be enforced.
22.7 Merger or Transfer of Assets of DDR. During the Contract Period while
Wolstein is employed by DDR, DDR will not consolidate with or merge into any
other corporation, or transfer all or substantially all of its assets to another
corporation, unless such other corporation assumes this Agreement in a signed
writing and delivers a copy thereof to Wolstein, which signed writing may
consist of the merger or sale agreement, or similar document. Upon any such
assumption, the successor corporation will become obligated to perform the
obligations of DDR under this Agreement, and the terms “DDR” and the “Company,”
as used in this Agreement, will be deemed to refer to that successor
corporation, and the term “the Board” as used in this Agreement will be deemed
to refer to the board of directors of that successor corporation.
22.8 Governing Law and Venue. The provisions of this Agreement will be governed
by and construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed exclusively within that State,
notwithstanding any conflict of law provision to the contrary. Subject to the
mandatory arbitration provisions of Section 21, the parties consent to venue and
personal jurisdiction over them in the courts of the State of Ohio and federal
courts sitting in Cleveland, Ohio, for purposes of construing and enforcing this
Agreement.
23. Definitions.
23.1 Award Shares. The term “Award Shares” has the meaning set forth for such
term in the Value Sharing Equity Program.
23.2 Cash Payments. The term “Cash Payments” has the meaning set forth for such
term in the Value Sharing Equity Program.
23.3 Cause. The term “Cause” has the meaning set forth in Section 7.2.
23.4 Change in Control. The term “Change in Control” means the occurrence,
during the Contract Period while Wolstein is employed by DDR, of any of the
following:
(a) consummation of a consolidation or merger in which DDR is not the surviving
corporation, the sale of substantially all of the assets of DDR, or the
liquidation or dissolution of DDR;
(b) any person or other entity (other than DDR or a Subsidiary or any DDR
employee benefit plan (including any trustee of any such plan acting in its
capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board, or becomes the beneficial owner of securities of DDR representing 30% or
more of the voting power of DDR’s outstanding securities without the prior
consent of the Board; or
(c) during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board;
provided, that any person becoming a director of DDR during such two-year period
whose election, or nomination for election by DDR’s shareholders, was approved
by a vote of at least two-thirds of the directors who at the beginning of such
period constituted the entire Board

17



--------------------------------------------------------------------------------



 



(either by a specific vote or by approval of DDR’s proxy statement in which such
person is named as a nominee of DDR for director), but excluding for this
purpose any person whose initial assumption of office as a director of DDR
occurs as a result of either an actual or threatened election contest with
respect to the election or removal of directors of DDR or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or person other than
the Board, shall be, for purposes of this Section 23.4(c), considered as though
such person was a member of the Board at the beginning of such period.
23.5 Committee. The term “Committee” means the Executive Compensation Committee
of the Board of the Company or any other committee or subcommittee authorized by
the Board to discharge the Board’s responsibilities relating to the compensation
of the Company’s executives and directors.
23.6 Fair Market Value. The term “Fair Market Value” means, as of a given date
(in order of applicability): (a) the closing price of a Share on the principal
exchange on which the Shares are then trading, if any, on such date, or if
Shares were not traded on such date, then on the next preceding trading day
during which a sale occurred; (b) if Shares are not then traded on an exchange,
the mean between the closing representative bid and asked prices for Shares on
such date as reported by a national quotation system; (c) if Shares are not
traded on an exchange and not quoted on a national quotation system, the mean
between the closing bid and asked prices for Shares, on such date, as determined
in good faith by the Committee; or (d) if Shares are not publicly traded, the
fair market value established by the Committee acting in good faith and in
accordance with the applicable requirements of Section 409A and the regulations
promulgated thereunder.
23.7 Good Reason. The term “Good Reason” has the meaning set forth in Section
7.3.
23.8 Internal Revenue Code. The term “Internal Revenue Code” means the Internal
Revenue Code of 1986, as amended.
23.9 Notice of Grant. The term “Notice of Grant” has the meaning set forth for
such term in the Value Sharing Equity Program.
23.10 Section. References in this Agreement to one or more “Sections” are to
sections of this Agreement, except for references to Section 409A, which are
references to that section of the Internal Revenue Code.
23.11 Section 409A. The term “Section 409A” means Section 409A of the Internal
Revenue Code. References in this Agreement to Section 409A are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to Section 409A by the U.S. Department of Treasury or
the Internal Revenue Service.
23.12 Shares. The term “Shares” means the Common Shares, par value $0.10 per
share, of DDR.
23.13 Subsidiary. The term “Subsidiary” means any corporation, partnership, or
other entity a majority of the voting control of which is directly or indirectly
owned or controlled by DDR.

18



--------------------------------------------------------------------------------



 



23.14 Termination Date. The term “Termination Date” means the date on which
Wolstein’s employment with DDR and its Subsidiaries terminates.
23.15 Triggering Event. A “Triggering Event” for the purpose of this Agreement
will be deemed to have occurred if, during the Contract Period while Wolstein is
employed by DDR:
(a) Within three years after the date on which a Change in Control occurs, the
Board terminates the employment of Wolstein, other than in the case of a
termination for Cause, a termination by the Board pursuant to Section 7.1
following Wolstein’s disability, or a termination based on death;
(b) Within three years after the date on which a Change in Control occurs, the
Board reduces Wolstein’s title, responsibilities, power, or authority in
comparison with his title, responsibilities, power, or authority at the time of
the Change in Control and Wolstein thereafter terminates his employment with DDR
within such three-year period;
(c) Within three years after the date on which a Change in Control occurs, the
Board assigns Wolstein duties which are inconsistent with the duties assigned to
Wolstein on the date on which the Change in Control occurred and which duties
the Board persists in assigning to Wolstein despite the prior written objection
of Wolstein and Wolstein thereafter terminates his employment with DDR within
such three-year period;
(d) Within three years after the date on which a Change in Control occurs, the
Board (i) reduces Wolstein’s base compensation, his incentive opportunity bonus
percentages of salary, his group health, life, disability, or other insurance
programs (including any such benefits provided to Wolstein’s family), his
pension, retirement, or profit-sharing benefits or any benefits provided by any
of DDR’s equity-based award plans, or any substitute therefor, (ii) establishes
criteria and factors to be achieved for the payment of bonus compensation that
are substantially different than the criteria and factors established for other
similar executive officers of DDR, (iii) fails to pay Wolstein any bonus
compensation to which Wolstein is entitled through the achievement of the
criteria and factors established for the payment of such bonus, or (iv) excludes
Wolstein from any plan, program, or arrangement in which the other executive
officers of DDR are included and Wolstein thereafter terminates his employment
with DDR within such three-year period; or
(e) Within three years after the date on which a Change in Control occurs, the
Board requires Wolstein to be based at or generally work from any location more
than fifty miles from the geographical center of Cleveland, Ohio and Wolstein
thereafter terminates his employment with DDR within such three-year period.
23.16 Undelivered Award Shares. The term “Undelivered Award Shares” has the
meaning set forth for such term in the Value Sharing Equity Program.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, DDR and Wolstein have executed this Agreement, DDR by its
duly authorized President, as of the date first written above.

            DEVELOPERS DIVERSIFIED REALTY
CORPORATION
      By:   /s/ Daniel B. Hurwitz         Daniel B. Hurwitz, President         
          /s/ Scott A. Wolstein       SCOTT A. WOLSTEIN         

20



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ANNUAL CASH BONUS OPPORTUNITY
AS A PERCENTAGE OF YEAR-END BASE SALARY

          Threshold   Target   Maximum           250%   375%   500%

PERFORMANCE METRICS AND RELATIVE WEIGHTING
FOR 2009 ANNUAL CASH BONUS OPPORTUNITY

          Performance Metric   Relative Weighting
 
       
Annual Budget Performance
    1/3  
 
       
Relative Total Shareholder Return
    1/3  
 
       
Strategic Objectives
    1/3  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DEVELOPERS DIVERSIFIED REALTY CORPORATION
Summary of Value Sharing Equity Program
     The Developers Diversified Realty Corporation Value Sharing Equity Program
(the “Program”) operates in conjunction with the Amended and Restated 2008
Developers Diversified Realty Corporation Equity-Based Award Plan, as amended
and restated (or any other equity plan adopted by the Company) (the “Equity
Plan”), and is designed to allow the Company to reward participants with a
portion of “Value Created” (as described below) through the grant of awards
under the Equity Plan.
     On six specified measurement dates, the Company will measure the Value
Created during the period between the start of the Program and the applicable
measurement date. Value Created is measured as the increase in the Company’s
market capitalization (i.e., the product of the Company’s share price and the
number of shares outstanding as of the measurement date), as adjusted for any
equity issuances or equity repurchases, between the start of the Program and the
applicable measurement date.
     Each participant will be assigned a “percentage share” of the Value Created
(e.g. 0.7250% of the Value Created). After the first measurement date, each
participant will receive a number of Company shares with an aggregate value
equal to two-sevenths of the participant’s percentage share of the Value
Created. After each of the next four measurement dates, each participant will
receive a number of Company shares with an aggregate value equal to
three-sevenths, then four-sevenths, then five-sevenths, and then six-sevenths,
respectively, of the participant’s percentage share of the Value Created. After
the final measurement date, each participant will receive a number of Company
shares with an aggregate value equal to the participant’s full percentage share
of the Value Created. For each measurement date, however, the number of Company
shares awarded to a participant will be reduced by the number of Company shares
previously earned by the participant as of prior measurement dates. This will
keep the participants from benefiting more than once for increases in the
Company’s share price that occurred during earlier measurement periods.
     The Company shares granted to a participant will then be subject to an
additional time-based vesting period. During this period, Company shares will
generally vest in 20% annual increments beginning on the date of grant and on
each of the first four anniversaries of the date of grant, subject in general to
accelerated vesting upon the participant’s death or disability during the
vesting period, or to continued vesting if required under certain executive
employment agreements or for a termination of the participant’s employment
without cause.
     The Program and the Company shares granted under the Program will be
subject to the terms of the Equity Plan. Therefore, the number of Company shares
granted under the Program cannot exceed the aggregate number of shares available
for issuance under the Equity Plan. The Program, however, provides for cash
payments to be made to participants if the number of shares they earn exceeds
the Equity Plan’s limit on the number of shares available for awards. Likewise,
under the Equity Plan, a participant will be limited in terms of being paid out
Company shares in excess of an annual award limit set forth in the Equity Plan.
The Program therefore allows participants to carry over to the following
calendar year any earned Company shares that exceed this annual individual
limit.
     In the event that a Change in Control (as defined in the Program) occurs
before the Program’s final measurement date, the date of the Change in Control
will be deemed a measurement date and each

 



--------------------------------------------------------------------------------



 



participant will be entitled to receive a final award for the Value Created as
of the date of the Change in Control. Participants will also be entitled to
receive a pro rata award if they die, become disabled or are terminated without
cause during the Program. Participants will generally forfeit their awards if
their employment with the Company is otherwise terminated.
Value Sharing Opportunity
Mr. Wolstein has received a Value Sharing Opportunity under the Program of
0.7250% (72.50 basis points).

 